AO 245C (Rev. 09/) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                       DENNIS MORALES                                       )   Case Number: 2:10-CR-00317-KJD-RJJ
                                                                            )   USM Number: 45166-048
Date of Original Judgment:             11/8/2010                            )   Edward E. Vargas
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One (1) of the Information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                 Count
18 U.S.C. § 1349                 Conspiracy to Commit Mail, Wire and Bank Fraud                             4/2009                        1




       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           11/8/2010
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                 KENT J. DAWSON, UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge

                                                                                  5/21/2021
                                                                                Date
AO 245C (Rev. 09/) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of         7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
27 Months.




G       The court makes the following recommendations to the Bureau of Prisons:




G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

✔
G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ✔
        G     before 2 p.m. on       1/3/2014                               .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/) Amended Judgment in a Criminal Case
                       Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 5 Years.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/) Amended Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officerto
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ
      7KHSUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXU
      FULPLQDOUHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev. 09/) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        5      of         7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. You shall not possess, have under your control, or have access to any firearm, explosive device, or other dangerous
  weapons, as defined by federal, state, or local law.

  2. You shall submit your person, property, residence, place of business and vehicle under your control to a search,
  conducted by the United States probation officer or any authorized person under the immediate and personal supervision
  of the probation officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of a
  contraband or evidence of a violation of a condition of supervision; failure to submit to a search may be grounds for
  revocation; the defendant shall inform any other residents that the premises may be subject to a search pursuant to this
  condition.

  3. You shall be prohibited from incurring new credit charges, opening additional lines of credit, or negotiating or
  consummating any financial contracts without the approval of the probation officer.

  4. You shall provide the probation officer access to any requested financial information, including personal income tax
  returns, authorization for release of credit information, and any other business financial information in which you have a
  control or interest.

  5. You shall report, in person, to the probation office in the district to which you are released within 72 hours of discharge
  from custody.
AO 245C (Rev. 09/   Amended Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        6      of          7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS            $ 100.00                $ 1,440,538.00                   $ WAIVED                      $ N/A                    $ N/A


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 Deutsche Bank AG                                                                  $812,000.00
 60 Wall Street
 Ny., NY 10005


 Regions Financial Corp                                                            $380,000.00
 1900 5th Ave No
 Birmingham, Alabama 35203

 *Fannie Mae                                                                       $248,538.00




TOTALS                               $                          0.00          $               1,440,538.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for             G fine        G restitution.
     G the interest requirement for the           G fine        G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/) Amended Judgment in a Criminal Case
                      Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      7      of         7
DEFENDANT: DENNIS MORALES
CASE NUMBER: 2:10-CR-00317-KJD-RJJ

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                    100.00                due immediately, balance due

           G not later than                                        , or
           G in accordance with G C,               G D,        G   E, or   G F below; or
B    G Payment to begin immediately (may be combined with                  G C,      G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                 Joint and Several                Corresponding Payee,
     (including defendant number)                           Total Amount                   Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       (SEE ATTACHED ORDER OF FORFEITURE)


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                                                                     Fltrn                   EEOEIVED
                                                                     EEïTEI?E:D              SEFVEDI)l
                                                                                  COBNSSC/ARTII:ofRECCRD

                                                                          #@        13 œ
                                                                     Q ERKIJSI)l!TRI2)COIJRT
                                                                       DISIiICT0FNEVAM
                                                            Bï                              DP LI
                                                                                                TY



                          UNITED STATES DISTRICT COURT
                                    DISTRICT O F NEVADA
UM TED STATES OF AMERICA,                        )
                                                 )
                    l3lairltiff,                 )
                                                 )
                                                 )       2:10-CR-317-LDG (RJJ)
                                                 )
DENNIS M OM LES,                                 )
                                                 )
                    Defendant,                   )
                                   O R D ER O F FO R FEITU RE
       n isCourtfound onAugust5,2010,thatD EN M S M OR ALES shallpayacrim inalforfeiture

moneyjudgmentof$100,000.00inUnited StatesCurrency,pursuanttoFed.R.Crim.P.32.2(b)(1)
and (2);Title 18,United StatesCode,Section 982(a)(2)(A);Title 18,United StatesCode,Section
981(a)(l)(C)and Title28,UnitedStatesCode,Section2461(c);and Title21,United StatesCode,
Section853û9.
       THEREFORE,IT IS HEREBY ORDERED,ADJUDGED,AND DEcu ED thattheunited

Statesrecoverfrom DENNIS M ORALES acriminalforfeituremoneyjudgmentintheamountof
$100,000.00inUnitedStatesCurrencypursuanttoFed.R.Crim.P.32.2(b)(4)(A)and(B);Title18,
United StatesCode,Section 982(a)(2)(A);Title 18,United StatesCode,Section981(a)(1)(C)and
Title28,United StatesCode,Section2461(c);andTitle21,UnitedStatesCode,Section853(p).
       DATED this           dayof      dMlz/ .              2010.
                                                        ,




                                                                 .           *


                                                 ITEDST ESDISTFCT DGE
 1
 2
 3
 4                                   UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6                                                        ***
 7    UNITED STATES OF AMERICA,                                    Case No. 2:10-CR-00317-KJD-RJJ
 8                                                  Plaintiff,                          ORDER
 9               v.
10    DENNIS MORALES,
11                                                Defendant.
12           The Court issued an Omnibus Order Regarding Clarification of Restitution (“Omnibus
13   Order”) (#24) seeking clarification as to restitution that Defendants were ordered to pay jointly
14   and severally—in nine cases (“Nine Cases”). The Government responded (#29). Though the time
15   for doing so passed, Defendant failed to respond in any manner to either the Court’s Order or the
16   Government’s response. The Court will direct entry of an amended judgment for the sole
17   purpose of clarifying errors with respect to restitution only relating to Morales.
18           The only issue identified by the Court and recognized by the Government in reference to
19   Defendant Morales was restitution regarding the property at 9132 Fusion Drive. This property
20   pertains to seven defendants. Of the seven, six were ordered to pay restitution to Fannie Mae and
21   two (including Morales) were ordered to pay restitution to the FDIC. 1 The Government, in
22   response to the Court’s order, identified only Fannie Mae as the victim in this action. There has
23   been no opposition to that recommendation. Accordingly, the Court will issue an amended
24   judgment that deletes the FDIC as the victim and substitutes Fannie Mae as the victim. The
25   restitution amount of $248,538.00 will remain the same. Further, the Clerk of the Court is
26
27           1
               One defendant, Wagner, had been ordered to pay to both Fannie Mae and the FDIC. This double obligation
     accounts for the seemingly extra defendant. See Doc. No. 29, p. 9. In Wagner’s case, the court ordered an amended
28   judgment that eliminated his double obligation and ordered restitution to only be made to Fannie Mae. See U.S. v.
     Wagner,
 1   authorized to collect a refund of any restitution amounts paid to the FDIC, to pay those to Fannie
 2   Mae and credit them towards Morales’ restitution obligation.
 3   IT IS SO ORDERED.
 4          DATED this 23rd day of April, 2021.
 5
                                                              ______________________________
 6
                                                              The Honorable Kent J. Dawson
 7                                                            United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
